



 
Exhibit 10.9
 


 
DYNEX CAPITAL, INC.
 
PERFORMANCE BONUS PROGRAM
 


 
Thomas Akin, Chief Executive Officer, Byron Boston, Chief Investment Officer,
and Stephen Benedetti, Chief Financial Officer and Chief Operating Officer,
(collectively, the “Participants”) will be eligible for an annual performance
bonus (the “Performance Bonus”) consisting of three components as follows:
 
 
 
1.
25% of the Performance Bonus will be based on the annual return on adjusted
equity of the Company (the “ROAE Component”);

 
 
2.
25% of the Performance Bonus will be based on the achievement of qualitative
objectives for the calendar year as determined by the Compensation Committee of
the Board of Directors (the “Qualitative Component”); and

 
 
3.
50% of the Performance Bonus will be based on capital raising activities of the
Company for the calendar year as determined by the Compensation Committee (the
“Capital Raise Component”).

 


 
The maximum Performance Bonus that may be paid to a Participant for any calendar
year is 200% of the Participant’s actual base salary paid for the calendar year;
provided, however, that if a Participant elects to receive payment of all or a
portion of the Performance Bonus in common stock of the Company (“Common
Stock”), the portion of the Performance Bonus paid in Common Stock will be
increased by 5% (without taking into account taxes or any other
deductions).  Management, at its option, may also elect to compensate certain
other members of senior management of the Company in accordance with the terms
of this Performance Bonus Program.  The Performance Bonus will be calculated on
a calendar year basis; provided, however, that for any calendar year where the
Payment Date (as defined below) will be December 31 of such year, any reference
herein to “calendar year” with respect to the calculation of any “Rate”
addressed below for the three components of the Performance Bonus shall mean the
period from January 1 to December 1 of such year.
 


 
Determination of the Performance Bonus
 
The amount of the Performance Bonus earned for a particular calendar year will
be determined individually for each Participant and, subject to the increase of
up to 5% to the extent the Participant elects to receive payment of the
Performance Bonus in Common Stock, will be equal to the product of 200% of the
Participant’s actual base salary paid for the relevant calendar year times the
sum of (x) the product of 25% times the ROAE Reference Rate as calculated below,
(y) the product of 25% times the

 
 

--------------------------------------------------------------------------------

 

 
Qualitative Reference Rate as calculated below, and (z) the product of 50% times
the Capital Raise Reference Rate as calculated below.
 


 
Determination of the ROAE Reference Rate
 
The ROAE Reference Rate for a particular calendar year will be determined based
on the Company’s Return on Average Equity (“ROAE”) for the calendar year.  ROAE
will be determined as the Company’s net income for the calendar year, determined
in accordance with generally accepted accounting principles, adjusted for
non-recurring and/or unusual items as determined by the Compensation Committee
in its sole discretion, and further adjusted by increasing net income by the
Company’s Performance Bonus Program expense for the calendar year, divided by
average common shareholder equity excluding unrealized gains and losses and as
adjusted for any common equity capital that is raised until such time the
capital is deployed.
 
 
The ROAE Reference Rate will then be determined according to the table below:
 

     
Reference Rate
 
ROAE less than 6%
   
0%
 
ROAE 6% or greater and less than 8%
   
25%
 
ROAE 8% or greater and less than 10%
   
50%
 
ROAE 10% or greater and less than 12%
   
75%
 
ROAE 12% or greater
   
100%
 



 
Determination of the Qualitative Reference Rate
 
The Compensation Committee will establish qualitative objectives (the
“Qualitative Objectives”) for a particular calendar year within the first ninety
(90) days of such year; provided, however, that the Qualitative Objectives for
calendar year 2010 will be established by the Compensation Committee prior to
August 15, 2010.  The Qualitative Objectives will include achievement of certain
qualitative corporate goals during the year as well as individual goals.
 
Prior to the Payment Date, the Compensation Committee in its sole discretion
will evaluate the success of the Company and each Participant with respect to
the achievement of the Qualitative Objectives during the calendar year.  In
making such determination, the Compensation Committee will consider management’s
input regarding the extent to which Qualitative Objectives were achieved.
 
Each Participant’s Qualitative Reference Rate for a particular calendar year
will be determined by the Compensation Committee based on its determination of
the success of the Company and the Participant relative to the Qualitative
Objectives and will be expressed as a percentage from 0%-100%.
 
 
 
 
Determination of the Capital Raise Reference Rate
 
The Compensation Committee acknowledges that the issuance of equity capital is
an important objective for the Company.  The Compensation Committee desires to
provide incentives to management to issue equity capital in a beneficial manner
to the

 
2

--------------------------------------------------------------------------------

 

 
Company and its shareholders and has therefore established the Capital Raise
Component of the Performance Bonus Program.
 
The Capital Raise Component will be administered by the Compensation Committee
in its sole discretion.   The Compensation Committee will annually review the
capital raising activities of the Company for the calendar year and will
determine the success of such efforts relative to factors including, but not
limited to, the amount of capital raised, the use of capital raised, the mix of
common versus preferred capital, the issue price relative to book value and
market price at the time of issuance, and the cost of capital raising
activities.
 
Prior to the Payment Date, the Compensation Committee will evaluate the success
of the Company and each Participant’s efforts with respect to capital raising
efforts for the calendar year.  The Capital Raise Reference Rate will be
determined by the Compensation Committee in its sole discretion based on its
determination of the success of the Company and each Participant with respect to
capital raising efforts for the calendar year and will be expressed as a
percentage from 0%-100%.
 


 
Payment of the Performance Bonus
 
Except when the Compensation Committee determines to pay the Performance Bonus
for a particular calendar year on December 31 of such year, amounts due to the
Participants for the Performance Bonus for any calendar year will be paid
concurrently with the filing of the Company’s Annual Report on Form 10-K for
that year or March 15 of the calendar year following the performance period,
whichever is earlier (the “Payment Date”).  In no event will the Payment Date be
later than March 15 of the calendar year following the performance period.
 
Amounts due to the Participants for the Performance Bonus for any calendar year
will be paid, at the election of the Participant, in cash, in Common Stock, or
in a combination of cash and Common Stock.  To the extent the Participant
chooses to receive payment of all or a portion of the Performance Bonus in
Common Stock, the amount paid in Common Stock will be increased by 5% (without
taking into account taxes or any other deductions).
 
Any Common Stock granted as payment of all or any portion of the Performance
Bonus due to a Participant will be granted under and pursuant to the terms of
the Company’s 2009 Stock and Incentive Plan (the “2009 Plan”).  Such Common
Stock will be determined using the Fair Market Value (as defined in the 2009
Plan) of the Common Stock on the Payment Date.






Approved by the Compensation Committee of the Board on August 5, 2010.
Approved by the Board of Directors on August 5, 2010.


 
 

 




 
3

--------------------------------------------------------------------------------

 
